ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20 — 10(b), following the granting of a motion for discipline by consent in DRB 14-046 of JUSTIN M. PINCK, formerly of CLIFTON, who was admitted to the bar of this State in 2006;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 1.16(d) (failure to take steps to protect the client’s interests upon termination of representation), RPC 1.17(c)(2) (failure to provide written advance notice to clients of the sale of a law practice and to obtain the client’s consent to new representation), RPC 1.17(c)(3) (failure to cause the announcement or notice of the purchase and transfer of the law firm to be published thirty days in advance, contrary to RPC 8.4(a)), RPC 1.17(d) (fees charged to clients shall not be increased by reason of the sale of the law practice) and RPC 8.4(a) (violating or attempting to violate the Rules of Professional Conduct, knowingly assist or induce another to do so or do so through the acts of another), and RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.1(b), RPC 1.3, RPC 1.4(b), RPC 1.16(d), RPC 1.17(c)(2), RPC 1.17(c)(3), RPC 1.17(d), and RPC 8.4(a) and RPC 8.4(c), and that said conduct warrants a three-month suspension from practice or lesser discipline;
And the Disciplinary Review Board having determined to dismiss the charged violation of RPC 1.17(d);
*268And the Disciplinary Review Board having determined that a three-month suspension from practice is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Nos. XIV-2013-0260E, 0261E, 0262E, 0263E, 0264E, 0265E, 0266E, 0267E, 0269E, 0270E, 0272E, 0279E, 0284E, 0285E, 0286E, and 0287E, 0288E, 0289E, 0340E, 0341E, 0342E, 0423E, 0424E, 0425E, 0444E, 0494E and 0668E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that JUSTIN M. PINCK, formerly of CLIFTON, is hereby suspended from the practice of law for period of three months, effective August 16, 2014, and until respondent satisfies the fee arbitration determinations and pays the sanction as ordered by the Court on July 17, 2014 (D — 91—13; 074119), and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *269expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.